Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151290(36)(39)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151290
                                                                    COA: 325503
                                                                    Jackson CC: 82-029906-FC
  MICHAEL DARNELL HARRIS,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 29,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion for clarity on MCR 6.502(G)(1) is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2016
         a0620
                                                                               Clerk